DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/730,370 filed on 12/30/2019 have been examined.
The amendment filed on 03/23/2022 has been entered and fully considered.
Claims 1, 8, and 15 have been amended.
Claims 4 and 11 have been canceled.
Claim 21 is newly added. 
Claims 1-3, 5-10, and 12-21 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-21 are allowed over the prior art of record.
As per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the request for the first map tiles identifies latitude, longitude, zoom, and map layer filters for the first portion of the map; receive at least one of the second map tiles from the dynamic map server, wherein the map tiles are received as the plurality of layers including at least the LIDAR data layer and the sematic labels layer, wherein the LIDAR data layer was dynamically generated for the latitude, longitude, and zoom identified in the request from a version of an HD LIDAR data layer accessible to the dynamic map server.
Claims 2-3, 5-7, and 21 depend from claim 1, claims 9-10 and 12-14 depend from claim 8, and claims 16-20 depend from claim 15 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2013/0147820 – Provides fetching map data as a selected subset of entire map data available, by selecting map data tiles corresponding to an area that encompasses a first route and to an area encompassing a secondary route based on the first route. An amount of map data accessed may be adjusted based on a priority of the secondary route.	USPGPub 2012/0323992 – Provides rendering geographic information system (GIS) data. A server component responding to a request for GIS data for a given area combines contiguous elements that share the same dynamic characteristics. For example, a map server may combine the polylines of contiguous road segments sharing the same current speed/congestion conditions. Doing so may greatly reduce the number of individual polylines that are sent to a client for rendering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662